DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 13 December 2021 is being considered by the examiner.

Claim Objections

Claims 1 and 8 are objected to because of the following informalities:  
Both claims 1 and 8 recite “each of said n ridge frequencies determined” however, the frequencies in the claims were “selected” not “determined.”  Thus, the claims should be amended to recite “each of said n ridge frequencies selected” for clarity purposes.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ghafoor Mubeen et al. (“Fingerprint frequency normalization and enhancement using two-dimensional short-time Fourier transform analysis”) in view of Takahashi Ai et al. (“Fingerprint Feature Extraction by Combining Texture, Minutiae, and Frequency Spectrum Using Multi-Task CNN”).

Regarding claim 1, Ghafoor Mubeen et al. disclose a method for extracting a signature of a fingerprint shown on a source image comprising: 
transforming said source image into the frequency domain (See page 807, sections 4.1-4.2 and page 808, sections 5.1-5.2 and Figures 1-3. The real fingerprint image is transformed into the frequency domain.);
selecting the n ridge frequencies with n highest probabilities, n > 2 (Page 808, section 5.1 and Figure 3. Ridge frequencies are selected with the highest probabilities in each block.); 
normalizing said source image in response to each of said n ridge frequencies determined (Page 810, section 5.3 and Figure 3.  Each block is normalized.); 
extracting n signatures of said fingerprint from said n normalized images (Page 812. Sections 6.2-6.3.  Minutiae points are extracted.).
Ghafoor Mubeen et al. fail to teach:
applying a trained convolutional neural network to said transformed image, said neural network determining as an output for each ridge frequency in a set of N ridge frequencies a probability that said source image has said ridge frequency as its ridge frequency, N being a positive integer; and 
selecting the n ridge frequencies associated with the n highest probabilities, n > 2 and less than or equal to N, N being a positive integer.
Takahashi Ai et al. disclose a method comprising:
applying a trained convolutional neural network to said transformed image, said neural network determining as an output for each ridge frequency in a set of N ridge frequencies a probability that said source image has said ridge frequency as its ridge frequency, N being a positive integer (Figures 1 and 3, and section 3.2: “Feature Extraction Using CNNs”).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the teachings of Takahashi Ai et al. to use a trained convolutional neural network to determine the probability for each ridge frequency in the method taught by Ghafoor Mubeen et al.  The use of CNNs was well known in the art before the effective filing date of the claimed invention.  The motivation to use a trained CNN would have been in order to improve the accuracy of the fingerprint detection (See Section 5. Conclusion of Takahashi Ai et al.).

Regarding claim 2, Ghafoor Mubeen et al. and Takahashi Ai et al. disclose the method according to claim 1, wherein transforming said source image into the frequency domain comprises applying a Fourier transform (Ghafoor Mubeen et al.: Page 808, section 5.2).

Regarding claim 4, Ghafoor Mubeen et al. and Takahashi Ai et al. disclose the method according to claim 1, wherein extracting n signatures of said fingerprint from said n normalized images comprises extracting characteristics of minutiae belonging to said fingerprint (Ghafoor Mubeen et al.: Page 812, sections 6.2-6.3, minutiae points are extracted).

Regarding claim 5, Ghafoor Mubeen et al. and Takahashi Ai et al. disclose the method according to claim 4, wherein said minutiae characteristics comprise the position and/or the orientation of said minutiae (Ghafoor Mubeen et al.: Page 812, sections 6.2-6.3, minutiae points, meaning their position).

Regarding claim 6, Ghafoor Mubeen et al. and Takahashi Ai et al. disclose the method according to claim 1, which further comprises comparing said n extracted signatures with at least one extracted signature of a reference fingerprint associated with an individual and identifying the fact that said fingerprint shown on the source image belongs to said individual in the case where at least one of said n extracted signatures is similar to said at least one extracted signature of said reference fingerprint (Ghafoor Mubeen et al.: Page 812, sections 6.2-6.3, matching algorithm for comparing, where a fingerprint is matched when they are similar [known feature in fingerprint matching].).

Regarding claim 7, Ghafoor Mubeen et al. and Takahashi Ai et al. disclose the method according to claim 1, wherein the parameters of said convolutional neural network were learnt from a database of reference fingerprints for which the ridge frequency is known (Takahashi Ai et al.: Section 4.1: “Training”). 

Claims 3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ghafoor Mubeen et al. (“Fingerprint frequency normalization and enhancement using two-dimensional short-time Fourier transform analysis”) in view of Takahashi Ai et al. (“Fingerprint Feature Extraction by Combining Texture, Minutiae, and Frequency Spectrum Using Multi-Task CNN”) and further in view of Cazasnoves et al. (US 2021/0124899).

Regarding claim 3, Ghafoor Mubeen et al. and Takahashi Ai et al. disclose the method according to claim 1.
Ghafoor Mubeen et al. and Takahashi Ai et al. fail to teach wherein the convolutional neural network is of the U-Net type.
Cazasnoves et al. disclose wherein a convolutional neural network is of the U-Net type (Paragraph [0020]).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the teachings of Cazasnoves et al. to make the CNN in the combination of Ghafoor Mubeen et al. and Takahashi Ai et al. of the U-Net type.  The motivation to combine would have been to utilize a known CNN type with known advantages such as better performance of segmentation tasks.

Regarding claim 8, please refer to the rejection of claim 1, and furthermore Ghafoor Mubeen et al. and Takahashi Ai et al. fail to specifically teach a device for extracting the signature of the fingerprint shown on the source image comprising at least one processor.
Cazasnoves et al. disclose a device comprising a processor (Paragraph [0043]). 
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the teachings of Cazasnoves et al. to make the CNN in the combination of Ghafoor Mubeen et al. and Takahashi Ai et al. implemented by a device comprising a processor.  The motivation to combine would have been to provide the predictable result of providing implementation of the method and CNN, thus allowing the method to achieve functionality and performance.

Regarding claim 9, please refer to the rejection of claim 8, where paragraph [0043] of Cazasnoves et al. discloses use of a non-transitory storage medium configured to store instructions for implementation by a processor.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Hara et al. (US 2012/0057764) disclose of image analysis of ridges in fingerprint images.
Hwang et al. (US 2005/0069179) disclose of frequency domain-based analysis of ridges in fingerprint images.
	Senior (US 6,466,686) discloses of a method for transforming fingerprints to improve recognition.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
12 October 2022